                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 05, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

MARCOS LOPEZ ORTIZ,                          §
TDCJ #01049113,                              §
                                             §
        Petitioner,                          §
VS.                                          § CIVIL ACTION NO. 3:17-0357
                                             § APPEAL NO. 18-40091 & 19-40669
LORIE DAVIS, Director, TDCJ-CID,             §
                                             §
        Respondent.                          §

                          ORDER IMPOSING SANCTIONS

       On December 22, 2017, the Court dismissed the habeas petition filed by Marcos

Lopez Ortiz as an unauthorized successive petition. On January 30, 2019, the Court of

Appeals denied a certificate of appealability and denied leave to proceed in forma

pauperis on appeal. The appellate court also issued a sanctions warning:

       Ortiz has challenged the validity of his Texas convictions in federal habeas
       proceedings on five prior occasions without success, and this court
       previously warned him that frivolous, repetitive, or otherwise abusive
       filings would invite the imposition of sanctions and instructed him to
       withdraw any frivolous, repetitive, or otherwise abusive filings that may be
       pending before this court. In re Ortiz, 18-40572, 18 (5th Cir. Aug. 27,
       2018) (unpublished). He has failed to heed this warning. Accordingly,
       Ortiz is again CAUTIONED that filing any future frivolous, repetitive, or
       otherwise abusive challenges to this conviction or sentence in this court or
       any court subject to this court’s jurisdiction will subject him to additional
       and progressively more severe sanctions. He should review any pending
       motions and appeals and withdraw any that are frivolous or repetitive, or
       sanctions will be imposed.

(Dkt. 14, at 2 (Appeal No. 18-40091)).1


1
       Additionally, Ortiz is barred under 28 U.S.C. § 1915(g) from proceeding in forma
pauperis in civil rights actions without a showing that he is in imminent danger of serious


1/4
       After the appellate court ruling and sanctions warning, Ortiz filed a frivolous

“nunc pro tunc motion for production of records” (Dkt. 15), which the Court denied (Dkt.

16). Ortiz then filed a frivolous “nunc pro tunc motion for review” (Dkt. 18), which the

Court also denied (Dkt. 19). Ortiz simultaneously filed the same motions in another

closed habeas action, Civil Action No. 18-127.

       Ortiz then filed a second notice of appeal in this case, challenging the Court’s

denial of his “nunc pro tunc motion for review” (Dkt. 20 (Appeal No. 19-40669)). He

also filed a motion for leave to appeal in forma pauperis (Dkt. 23) and a motion for entry

of order (Dkt. 26). Because the courts repeatedly have rejected Ortiz’s arguments and he

now appeals from the denial of a frivolous motion, the Court determines that the appeal is

not taken in good faith. See McGarrah v. Alford, 783 F.3d 584, 584 (5th Cir. 2015)

(“[a]n appeal is taken in good faith if it raises legal points that are arguable on the merits

and thus is nonfrivolous”).

       Courts have inherent authority to sanction litigants for abusive conduct.              See

Chambers v. NASCO, Inc., 501 U.S. 32 (1991); In re Stone, 986 F.2d 898, 902 (5th Cir.

1993) (courts possess the inherent power “to protect the efficient and orderly

administration of justice,” which includes “the power to levy sanctions in response to

abusive litigation practices”) (citations omitted). Petitioner continues to file motions that

are frivolous, abusive, and in bad faith, despite an explicit sanction warning from the

Fifth Circuit and other courts.

physical injury. See, e.g. Ortiz v. Livingston, Civil Action No. 3:13-0330 (in order dated Oct. 3,
2013, after recounting that “Ortiz had incurred seven frivolous dismissals since receiving his
third strike in 2004,” the court imposed a sanction of $50).


2/4
      The Court now ORDERS as follows:

      1.   The Court CERTIFIES that Ortiz’s second appeal (Appeal No. 19-40669)

           is not taken in good faith for purposes of Rule 24(a)(3) of the Federal Rules

           of Appellate Procedure. Petitioner’s motion for leave to appeal in forma

           pauperis (Dkt. 23) is DENIED. His motion for entry of order (Dkt. 26) is

           DENIED as moot.

      2.   Although this Court has certified that the appeal is not taken in good faith,

           the applicant may challenge this finding pursuant to Baugh v. Taylor, 117

           F.3d 197 (5th Cir. 1997), by filing a separate motion to proceed in forma

           pauperis on appeal with the Clerk of Court, United States Court of Appeals

           for the Fifth Circuit, within thirty (30) days of the date of this order. If

           Ortiz so moves to proceed on appeal in forma pauperis, he is not assessed

           an initial filing fee.

      3.   Any further motions or documents filed in this closed case or in other

           closed cases, including Civil Action No. 3:18-127, may be STRICKEN

           without further order from the Court.

      4.   Due to the petitioner’s clear record of frivolous filings, his failure to

           comply with court orders, his persistent abuse of judicial resources, the

           district court’s 2013 sanctions order, and the appellate court’s sanctions

           warning in this case, the Court SANCTIONS Marcos Lopez Ortiz in the

           amount of $75.00. Officials with the Inmate Trust Fund are directed to

           impose a HOLD on the trust fund account belonging to Marcos Lopez


3/4
            Ortiz (TDCJ # 01049113) and to collect this amount, in full or in part, as

            soon as funds are available. Until his sanction is paid, Ortiz may not file

            any civil action, petition or complaint in this district without written

            permission from a judicial officer. The Clerk of Court is INSTRUCTED

            to administratively close any civil action filed by Ortiz that does not

            comply with this order or any previous sanction.

      The Clerk will send a copy of this order to the parties and will also provide a

copy of this order to (1) the TDCJ - Office of the General Counsel, Capitol Station,

P.O. Box 13084, Austin, Texas, 78711, Fax: 512-936-2159; and (2) the Inmate Trust

Fund, P.O. Box 629, Huntsville, Texas 77342-0629, Fax: 936-437-4793.

      SIGNED this day 5th day of November, 2019.


                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




4/4
